18-1452
    Grassel v. N.Y. State Dep’t of Education

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 16th day of December, two thousand nineteen.

    PRESENT:
                DENNIS JACOBS,
                SUSAN L. CARNEY,
                MICHAEL H. PARK,
                      Circuit Judges.
    _____________________________________
    Ronald Grassel,

                                 Plaintiff-Appellant,

                       v.                                                 No. 18-1452

    New York State Department of Education
    (State Education Department/NYSED),
    Office of School Personnel Review and
    Accountability of the State Education
    Department (OSPRA), The Commissioner
    of Education, New York City Department
    of Education (DOE), New York City
    Chancellor of Education,

                                 Defendants-Appellees,

    Unknown City Agent, of the Department of
    Education of the City of New York,

                      Defendant.
    _____________________________________
FOR PLAINTIFF-APPELLANT:                               Ronald Grassel, pro se, Woodside, NY.

FOR DEFENDANTS-APPELLEES:                              No appearances.*


          Appeal from a judgment of the United States District Court for the Eastern District of New

York (Chen, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          In 2017, Ronald Grassel, a former New York City public school teacher, appeared pro se

and sued the New York State and New York City Departments of Education under various federal,

state, and city statutes, alleging discrimination and retaliation. The District Court sua sponte

dismissed his amended complaint for failure to state a claim and res judicata. This appeal

followed. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal, to which we refer only as needed to explain our decision to

affirm the District Court’s judgment.

          We conclude that the District Court did not err in determining that Grassel failed to state

claims for discrimination and retaliation, and on that basis dismissing his amended complaint sua

sponte.

          We have considered all of Grassel’s remaining arguments and conclude that they are

without merit. Accordingly, we AFFIRM the judgment of the district court.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk of Court




* Not having been served with process, Defendants made no appearance.